DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qian Gu on 05/24/2021.
The application has been amended as follows: 
(Currently Amended) A system comprising: 
a plurality of processing units, each of the processing units comprising an oscillator and a counter; 
wherein each of the processing units is configured to receive a first input and a second input and to send an output as a function of the first input and the second input, the function having a plurality of parameters; 
wherein each of the processing units is configured to receive and send values of the parameters; 
wherein the oscillator is configured to oscillate at a frequency being a function of the second input for a time period being a function of the first input; 

wherein the output is a function of the number. 

	 3. (Cancelled)

8. (Currently Amended) The system of claim 1, wherein the oscillator is a current starved voltage controlled oscillator (CSVCO). 

31. (Currently Amended) The system of claim 27, wherein the second oscillator is a current starved voltage controlled oscillator (CSVCO). 

Allowable Subject Matter
Claims 1, 2, 4, 8-16, and 27-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record teaches limitations as noted in the previous Office Action 05/06/2021.
However, the prior art of record, taken either alone or in combination, fails to teach or fairly suggest:
“wherein each of the processing units is configured to receive a first input and a second input and to send an output as a function of the first input and the second input, the function having a plurality of parameters; wherein each of the processing units is configured to receive and send values of the parameters; wherein the oscillator is configured to oscillate at a frequency being a function of the second input for a time period being a function of the first input; wherein the counter is configured to count a number of cycles of the oscillator in the time period; wherein the output is a function of the number.” as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
The examiner notes that the claims are allowable over the prior art. The closest identified prior art is Oh (U.S. 20180211165).  In Paragraph [0061] of Oh, “The counter 151 may count the pulses output from the oscillator 141. As the first metal line capacitor CML1 is repeatedly charged and discharged, the pulses may be output through a node N. The counter 151 may transfer a counted value to the comparator 161 (for example, during a reference period).” a counter that counts the pulses output from an oscillator (i.e. “the counter is configured to count a number of cycles of the second oscillator in the time period; wherein the output is a function of the number.”), but fails to explicitly disclose “wherein the second oscillator is configured to oscillate at a frequency being a function of the second input for a time period being a function of the first input;”.
The prior art of record, taken either alone or in combination, fails to further teach or fairly suggest:
“wherein each of the processing units is configured to receive a first input and a second input and to send an output as a function of the first input and the second input, the function having a plurality of parameters; wherein each of the processing units is configured to receive and send values of the parameters; wherein the second oscillator is configured to oscillate at a frequency being a function of the second input; wherein the counter is configured to count a difference between a number of cycles of the first oscillator and a number of cycles of the second oscillator in a time period; wherein the time period is a function of the first input; wherein the output is a function of the difference.” as recited in claim 27, in combination with the remaining features and elements of the claimed invention.
The examiner notes that the claims are allowable over the prior art. The closest identified prior art is Oh (U.S. 20180211165). In Paragraph [0061] of Oh “The counter 151 may count the pulses output from the oscillator 141. As the first metal line capacitor CML1 is repeatedly charged and discharged, the pulses may be output through a node N. The counter 151 may transfer a counted value to the comparator 161 (for example, during a reference period).” a counter that counts the pulses output from an oscillator but fails to explicitly disclose the following limitation “wherein the second oscillator is configured to oscillate at a frequency being a function of the second input; wherein the counter is configured to count a difference between a number of cycles of the first oscillator and a number of cycles of the second oscillator in a time period; wherein the time period is a function of the first input; wherein the output is a function of the difference.”.
Claims 2, 4, 8-16, and 28-39 are similarly allowed based on their dependency to the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 2, 4, 8-16, and 27-39 are allowed.
Prior art cited but not relied upon: 
Basu - US10311375 - Systems and methods for classifying electrical signals
Damir Vodenicarevic - A Nanotechnology-Ready Computing Scheme based on a Weakly Coupled Oscillator Network

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHSIF A. SHEIKH whose telephone number is (571)272-2607.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.S./Examiner, Art Unit 2123   

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123